Citation Nr: 9915231	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
internal derangement of the right knee, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 until July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to an 
increased evaluation for service-connected internal 
derangement of the right knee, evaluated as 30 percent 
disabling.


REMAND

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the veteran 
has submitted a well-grounded claim, the VA has a duty to 
assist the veteran in developing the facts pertinent to that 
claim.  38 U.S.C.A. § 5107. 

The Board notes that in the VA Form 9 submitted in connection 
with his claim, dated in May 1998, the veteran indicated that 
he wished to appear at a hearing before the Board, although 
there was some ambiguity in the request.  The Board further 
notes that the veteran's representative appears to have 
reiterated this request in the VA Form 646 submitted in 
January 1999.

In order to clarify the record, a letter was sent to the 
veteran by the Board in May 1999, requesting that he specify 
whether he wished to have a hearing, and if so, what type of 
hearing he desired.  The veteran responded that same month, 
indicating that he wished to attend a hearing before a Member 
of the Board at the RO.

To ensure full compliance with due process requirements, this 
case is REMANDED for the following:

The RO should schedule the veteran for a 
travel board hearing in Waco, Texas.  
Appropriate notification should be given 
to the veteran and his representative.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

